PER CURIAM.
Appellants bring direct appeal from judgment and sentence on the sole ground that they were denied effective representation and assistance of counsel at trial by virtue of the fact that all three appellants were jointly represented by the same appointed counsel. None of the appellants requested separate counsel. The record does not demonstrate any conflict of interest between the appellants as joint defendants in the trial court, nor does the record reveal any prejudice resulting to any of the appellants from the failure to appoint separate lawyers for each in the trial court. The judgments and sentences are severally affirmed on the authority of State v. Youngblood, Fla.1968, 217 So.2d 98, and Belton v. State, Fla.1968, 217 So.2d 97.
Affirmed.
CROSS, McCAIN and OWEN, JJ., concur.